Citation Nr: 0717606	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-00 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent 
for Hepatitis C, prior to March 1, 2004.

2.  Entitlement to a rating in excess of 20 percent for 
Hepatitis C, from March 1, 2004.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1971 to 
December 1974.

These matters originate from a December 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied the veteran's claim 
for service connection for Hepatitis C.  The veteran filed a 
Notice of Disagreement (NOD) in January 2003 and in February 
2003 he elected review by a Decision Review Officer (DRO).

The current appeal before the Board of Veterans' Appeals 
(Board) arises from a January 2004 DRO decision that granted 
service connection and assigned an initial 20 percent rating 
for Hepatitis C, effective August 30, 2002.  The veteran 
filed an NOD with the initial 20 percent rating in February 
2004.  The RO issued a Statement of the Case (SOC) in 
December 2004 and the veteran perfected his appeal in January 
2005.

In September 2005, the veteran and his son testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record. During the 
hearing, the undersigned agreed to keep the record open for 
60 days for the veteran to submit additional evidence.  Later 
that month, the veteran submitted a statement from his 
employer along with a waiver of initial RO consideration.  
See 38 C.F.R. § 20.1304 (2006).

In March 2006, the Board remanded this matter to the RO for 
additional notice and development.  By an August 2006 rating 
decision, the RO granted service connection and assigned a 
separate 30 percent rating for depression secondary to 
hepatitis C, effective September 21, 2005.   

In a December 2006 rating decision, the RO increased the 
initial disability rating for Hepatitis C to 60 percent, 
effective from the August 30, 2002 date of service 
connection, and assigned a staged rating of 20 percent for 
Hepatitis C, effective March 1, 2004.  Thereafter, the RO 
returned this matter to the Board for further appellate 
consideration.

Inasmuch as the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
hepatitis C, the Board has characterized that issue in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Inasmuch as higher ratings are assignable both 
before and after March 1, 2004, and the appellant is presumed 
to be seeking the maximum available benefit, the claims for a 
higher rating at each stage remains viable on appeal.  Id; AB 
v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Prior to March 1, 2004, the veteran's hepatitis C 
required treatment with Peginterferon and Ribavirin resulting 
in symptoms of daily marked difficulty with fatigue, malaise, 
myalgia, periods of anorexia accompanied by weight loss, 
nausea, vomiting, and periods of bedrest lasting greater than 
8 weeks with time lost from work of at least 2 days per week.  
The veteran's hepatitis C was not manifested by near-constant 
debilitating symptoms during this period.

2.  Since March 1, 2004, the veteran's hepatitis C has been 
in remission with findings of prolonged fatigue and myalgia, 
but without medical evidence of right upper quadrant pain, 
hepatomegaly, or, incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  The veteran is making self-
imposed attempts to lose weight.





CONCLUSION OF LAW

 1.  The criteria for an initial rating in excess of 60 
percent for Hepatitis C, prior to March 1, 2004 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2006).   

2.  The criteria for a rating in excess of 20 percent for 
Hepatitis C, from March 1, 2004 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7354 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants for VA benefits.   
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).   


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1). 


During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the RO sent letters to the veteran in November 
2002, January 2005, and July 2006.  In the November 2002 
notice letter, the RO advised the veteran of VA's 
responsibilities to notify and assist the veteran in his 
claim, and what was required to prove a claim for service 
connection.  Thereafter, the RO granted service connection 
for hepatitis C.  At that time, the RO assigned a disability 
rating and an effective date.  In the January 2005 and July 
2006 letters, VA informed the veteran what he needed to 
substantiate his claim for an increased rating.  These 
letters asked him to submit certain information, and informed 
him of VA's responsibility concerning obtaining evidence to 
substantiate his claim. In accordance with the requirements 
of the VCAA, the letters informed the veteran what evidence 
and information VA would be obtaining, and asked the veteran 
to send to VA any information in his possession pertaining to 
his claim. The letters also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information and authorization for VA to request such records 
not previously obtained.  In addition, the July 2006 letter 
provided the veteran with notice compliant with 
Dingess/Hartman.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim on appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  In this case, the veteran did not 
receive notice of the initial disability rating element and 
the effective date element until after the January 2004 
decision awarding service connection, thus the Board finds 
that a timing error has occurred as to these two elements. 

In a recent decision by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), the court held that all 
VCAA notice errors are presumed prejudicial, not just with 
regard to the first element notice.  Sanders v. Nicholson, 
No. 06-7001 at 13 (Fed. Cir. May 16, 2007).  A notice error 
requires reversal unless VA can show the error did not affect 
the essential fairness of the adjudication.  Id. at 13-14.  
The Federal Circuit explained that in order to overcome this 
presumption, VA must persuade the reviewing court that the 
purpose of the notice was not frustrated, e.g., by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id. at 14. 

The Board points out that VCAA compliant notice was provided 
to the veteran by the RO in the January 2005 letter and in 
the July 2006 letter, which was pursuant to the Board's March 
2006 remand.  The veteran was afforded ample opportunity to 
respond to each letter and the claim was fully developed 
prior to readjudication (as reflected in the December 2006 
supplemental statement of the case (SSOC)) and 
recertification of the claim.  So under these circumstances, 
the Board finds the veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," and thus, "essentially cured the error in 
the timing of notice".  See Pelegrini, 18 Vet. App. at 122-
24, and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

Furthermore, the evidence does not show that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  In fact, the veteran's statements 
that he submitted in response to the January 2005 and July 
2006 VCAA notice letters indicate actual knowledge by the 
veteran with the requirements for the benefit sought on 
appeal.  For example, in the veteran's January 2005 
substantive appeal, he requested a 40 percent rating for his 
hepatitis C, for "the period in question", based on wording 
taken directly from the rating criteria, which he used and 
cited to correctly in support of his claim for a higher 
initial rating.  In addition,  in an August 2006 statement 
the veteran stated that his hepatitis was currently stable 
and that he, essentially, disagreed with the initial rating 
when he was granted service connection, which was too low.  
Based on the above, the Board finds that the purpose behind 
the notice requirement has been satisfied because the VCAA 
timing error did not affect the essential fairness of the 
adjudication of the claim.  See Sanders, supra.  Thus, the 
Board concludes that the defect in the timing of the VCAA 
notice constitutes harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

With respect to VA's duty to assist the veteran, the Board 
also points out that there is no indication whatsoever that 
any additional action is needed to comply with the duty to 
assist the veteran in connection with the claim.  The RO, on 
its own initiative as well as pursuant to the Board's remand, 
has made reasonable and appropriate efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
veteran's claim.  The RO has obtained the veteran's service 
medical records, VA medical records, a September 2002 
pathology report, and arranged for the veteran to undergo VA 
examinations in December 2003, August 2006, and October 2006; 
reports of those examinations are of record.  In addition, 
the veteran has submitted his own statements in support of 
his claim.  A transcript of the September 2005 Board hearing 
also is of record.  The record was kept open for 60 days for 
the veteran to submit evidence from his employer during which 
time the veteran submitted a letter from his employer along 
with a waiver of initial RO consideration.  He also stated 
that he had no additional evidence to submit.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional, 
existing records pertinent to the claim on appeal that needs 
to be obtained. 

The Board notes that there is reference in the claims file to 
the veteran's application   for Social Security 
Administration (SSA) disability benefits, SSA's subsequent 
denial, and an appeal initiated by the veteran.  These 
records are not associated with the claims file.  However, 
the Board points out that the veteran has specifically 
reported that he filed his SSA claim for a back disability, 
not for Hepatitis C.  Moreover, he has never indicated that 
these records might contain critical evidence to support his 
claim for higher initial ratings for service-connected 
Hepatitis C.  Therefore, remanding this case for the purpose 
of attempting to obtain the SSA records, where the records do 
not pertain to the issue at hand, would serve no useful 
purpose.  Accordingly, the Board sees no reason to further 
delay resolution of this case.  See Brock v. Brown, 10 Vet. 
App. 155, 161-2 (1997) (VA is not obligated to obtain records 
which are not pertinent to the issue on appeal.)  See also 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran).

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

II.  Factual Background

A September 2002 pathology report shows that the veteran had 
a liver biopsy and he was diagnosed with chronic infectious 
hepatitis with mid periportal inflammation and periportal 
fibrosis.  Laboratory studies showed a positive hepatitis C 
test and an HCV PCR quantitative number of 3,240,000 IU/ml. 

VA medical treatment records dated from February 2003 to May 
2003 reflect that the veteran restarted 48 weeks of treatment 
with Peginterferon injections and Ribavirin.  During this 
period, the veteran complained of headaches, low grade 
fevers, chills, night sweats, myalgia, daily nausea, 
vomiting, loss of appetite, and dramatic increases in 
fatigue.  He also complained of itching at the injection 
site, shortness of breath, a dry hacking cough, depression, 
insomnia, and irritability.  Despite ongoing complaints of 
increasing fatigue, in March 2003 the veteran reported that 
he was back to work.  On periodic examination, there were no 
findings of hepatomegaly, liver tenderness, liver disease, 
splenomegaly, or ascites.  In March 2003, the veteran weighed 
271 pounds.  He continued to have elevated liver function 
tests, with some improvement noted in May 2003. 

VA medical treatment records dated from June 2003 to November 
2003 reflect continued complaints of ongoing fatigue, 
increased aching after injections, and complaints of hip and 
back pain.  At the end of June, the veteran's HCV PCR 
quantitative number was less than 50 IU/ml.  He weighed 255 
pounds. A VA therapist opined that the veteran's weight loss 
was caused by his Hepatitis C treatment.  By late July, the 
majority of his symptoms had improved, to include depression; 
however, fatigue was a constant problem.  By September, the 
veteran felt well, except for the aches, pains, and flu-like 
side effects from the Interferon injections.  At that time, 
he was assessed with active chronic Hepatitis C without 
mention of hepatic coma.  By November, the veteran's weight 
was 242 pounds.  He reported feeling better overall, but was 
very tired with complaints of sinus related conditions.  

A December 2003 VA liver, gall bladder, and pancreas 
examination report reflects that the veteran complained of 
some insomnia, an occasional skin rash at the injection site, 
fatigue, and decreased exercise tolerance related to 
treatment.  He did not complain of current abdominal pain, 
nausea or vomiting.  The examiner noted no GI bleeding, 
ascites or hepatic encephalopathy.  The examiner commented 
that the veteran's response to therapy had been satisfactory 
with his hepatitis C viral PCR of less than 50 IU/ml, or not 
detectable as of June 2003.  Examination revealed that the 
veteran was overweight, and in no acute distress.  No 
evidence of jaundice, stigmata, chronic liver disease or 
rash.  His abdomen had normoactive bowel sounds and it was 
soft, nontender, and nondistended.  No organomegaly, palpable 
mass, ascites, or edema.  Liver function tests continued to 
be elevated. The diagnosis was chronic hepatitis C, currently 
on treatment, with no evidence of hepatic decomposition.  

A January 2004 VA record reflects that the veteran completed 
Hepatitis C treatment on December 31, 2003 at which time all 
related medications were stopped.  His headaches and sinus 
problems had improved, myalgia consisted of severe back pain, 
depression was still indicated, and symptoms of irritability 
and insomnia were better.  The veteran's weight was 236.  

In a January 2004 rating decision, a DRO granted service 
connection for Hepatitis C, and assigned an initial 20 
percent rating, effective August 30, 2002.

A February 2004 VA record shows that the veteran had finished 
his hepatitis series and had a negative titer.  His weight 
was 242 pounds.  He had active bowel sounds in all four 
quadrants, his abdomen was soft, non-tender with no 
organomegaly or masses.  The assessment was elevated liver 
function tests.  The veteran complained of ongoing back pain, 
with related weakness and numbness.  After an MRI, the 
physician indicated that these symptoms were related to 
degenerative joint disease, spinal stenosis, and disc 
herniation.  

VA medical records dated from March 2004 to December 2004 
reflect that the veteran stated he was doing well in regards 
to his chronic hepatitis C and he was anxious to go on a 
cruise.  Examination of the abdomen was unremarkable.  By 
early April 2004, he weighed 265 pounds.  In July 2004, he 
was started on new medication for depression.  He was 
sleeping fine and his irritability was better.  He had a rash 
over his back with severe itching, but no medical cause was 
determined.  The examiner reported that the veteran was 
feeling great and was getting more energy all the time.  A 
December 2004 record reflects that the veteran's only 
complaint was that he felt tired.  His weight was 299 pounds.  
Liver function tests were in the normal range and his HCV PCR 
quantitative number was less than 50 IU/ml. The diagnosis was 
chronic hepatitis C.  

In the veteran's January 2005 substantive appeal, he 
contended that his VA medical records "clearly show that his 
incapacitating episodes lasted more than four weeks during 
the period in question, warranting a rating of 40 percent 
according to the 4.114 (7354) schedule of ratings".  

During the September 2005 Board hearing, the veteran 
reiterated prior assertions as to symptoms he experienced 
during treatment for Hepatitis C.  He stressed that the most 
severe effect during that time was fatigue, because he had no 
energy or motivation to do anything.  The veteran's son also 
testified, confirming the veteran's testimony.  In response 
to questions, the veteran testified that his worst period of 
symptoms was during treatment, from about October 2002 to 
December 2003.  During this time, he pointed out that he lost 
weight without trying.  Since he stopped the Hepatitis C 
medications, a lot of his symptoms had gone away and he 
regained weight, which he was now deliberately trying to 
lose.  The veteran also asserted that he used to have 
constant abdominal pain every day, but now it was about twice 
a week and not constant.  Currently, he felt more fatigued 
then before he started Hepatitis C treatment. He also 
asserted that during treatment and presently, he lost about 
three days of work per week due to his Hepatitis C and he 
only kept his employment because his wife worked in his 
place.

In a September 2005 notarized letter, the veteran's employer 
reported that the veteran had only been able to perform his 
duties on an average of 2 days a week and he had been having 
health problems since the summer of 2002.  

A December 2005 VA hepatology clinic record notes that 
veteran's Hepatitis C  was cured.  The diagnosis was chronic 
hepatitis C.  

A December 2005 VA psychiatry record reveals that the veteran 
complained of feeling very depressed with low energy, low 
concentration, and lack of motivation.  The diagnosis was 
major depressive disorder secondary to general medical 
conditions, to include his service-connected hepatitis C.

An August 2006 VA mental disorders examination report 
reflects that the veteran stated that he had been unemployed 
for 1 to 2 years due to back problems, pain, and depression.  
He stated that 14 months prior to quitting, he was working 
less time due to his problems with motivation and fatigue.  
He stated that his final move to unemployment was due to his 
physical limitations.  The veteran attributed his continued 
unemployment mostly due to the mental disorder's effects.  He 
reported symptoms of depression, loss of interest in 
activities, insomnia, agitation, and fatigue.  The diagnosis 
was mood disorder due to hepatitis C and hypothyroidism. 

In an August 2006 rating decision, the RO granted service 
connection and assigned a 30 percent rating for depression 
secondary to service-connected hepatitis C, effective 
September 21, 2005.

During an October 2006 VA liver, gall bladder, and pancreas 
examination, the veteran stated that he last worked in June 
2005 and he had filed for Social Security Disability 
specifically related to his back.  However, it appeared that 
he was denied such benefits, and had obtained a lawyer to 
appeal.  The veteran stated that he was working on losing 
weight to help with his back pain. The examiner reported that 
the veteran had an extensive weight loss in 2003 of 100 
pounds, with a return to his current weight ranging from 220 
to 250.  No current complaints of right upper quadrant pain 
and no ascites or hepatomegaly.  He reported problems with 
multiple myalgias without weakness.  On physical examination, 
there was no evidence of jaundice or palmar erythema.  His 
abdomen was large, obese, and nontender, with positive bowel 
sounds throughout.  There was no noted hepatosplenomegaly.  
All laboratory results were within normal limits.  The 
diagnosis was hepatitis C, treated for one year with 
Ribavirin and Peginterferon therapy, currently in remission 
with noted history of prolonged fatigue and myalgia, without 
evidence of right upper quadrant pain.  

The VA examiner opined that during the veteran's treatment 
for hepatitis C, he had marked difficulty with fatigue, 
myalgias, malaise, and some periods of anorexia accompanied 
by substantial weight loss, with recurrent weight gain after 
steroid therapy for his non-service connected back disorder.  
The examiner opined that it was at least as likely as not 
that he had profound fatigue, including periods of bedrest 
that lasted greater than 8 weeks during his Pegintereron 
treatment.  He opined that this was at least as likely as not 
related to his service-connected hepatitis C condition.

In a December 2006 rating decision, the RO increased the 
rating to 60 percent for hepatitis C, effective from the 
August 30, 2002 date of service connection, and assigned a 20 
percent rating for hepatitis C, effective from March 1, 2004, 
the first day of the month following completion of treatment 
and reported improvement in symptomatology of Hepatitis C.




III.  Analysis
 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

As noted above, the veteran's hepatitis C has been assigned 
an initial 60 percent rating for the period prior to March 1, 
2004, and a 20 percent rating from March 1, 2004, pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7354. 

Under diagnostic code 7354, a 20 percent rating is warranted 
where there is daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring  dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right  upper quadrant pain) having 
a total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  A 40 percent rating 
is warranted where there is daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total  duration of at least 
four weeks, but less than six weeks, during the past 12-month 
period.  

A 60 percent disability rating is awarded for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly; or for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12-month period but not occurring 
constantly.  A 100 percent disability rating is awarded for 
near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain). 

Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under Diagnostic Code 7354 and under a diagnostic 
code for sequelae.  

Note (2): For purposes of evaluating conditions under 
Diagnostic Code 7354, "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic 
Code 7354. 

For the purposes of evaluating conditions in § 4.114, the 
term "minor weight loss" means a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained for 
three months or longer. "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112. 

The Board notes that the veteran has exhibited additional 
symptomatology that has been attributed to other non-service 
conditions, to include back disabilities.  The Board 
recognizes that when it is not possible to separate the 
effects of service-connected and non-service-connected 
disabilities, such effects should be attributed to the 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  

A.  Initial rating in excess of 60 percent for the period 
prior to March 1, 2004

Considering the evidence in light of the criteria listed 
above, the Board finds that the veteran's symptoms prior to 
March 1, 2004 fall squarely within the schedular criteria for 
60 percent  

The veteran is not entitled to an initial rating in excess of 
60 percent for this staged period as there is no evidence of 
near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain). The Board observes that the medical 
evidence of record does indeed demonstrate most of these 
symptoms during this period, with the exception of right 
upper quadrant pain; however, there is no evidence that they 
are on a near-constant basis to be debilitating.  On the 
contrary, in March 2003, the veteran indicated that despite 
these symptoms he went back to work for about two days a 
week.  The Board finds that this is clear evidence that the 
veteran was not debilitated by his symptoms. 

In addition, by June 2003, the VA medical records show that 
many of the veteran's symptoms were either decreasing or no 
longer existed, and his viral load was less than 50 IU/ml.  
Moreover, by the time of the December 2003 VA examination, 
the veteran's primary complaints were limited to fatigue, 
myalgia - severe back pain not attributed to the veteran's 
hepatitis C, and depression.  The Board finds that the 
evidence of record reflects a severity of symptoms during the 
veteran's initial period of hepatitis C therapy, consistent 
with the RO's assignment of a 60 percent, but no higher 
rating, from the August 30, 2002 effective date of service 
connection; however, the same evidence does not suggest a 
severity of symptoms that more nearly approximates the 
criteria for the maximum 100 percent rating for Hepatitis C.  

Additionally, in increasing the veteran's disability rating, 
the RO also considered the October 2006 VA examiner's 
findings that the veteran sustained a substantial weight loss 
during his Hepatitis C treatment, as well as his opinion that 
it was at least as likely as not that the veteran had 
profound fatigue, including periods of bedrest greater than 8 
weeks related to his service-connected hepatitis C.  The 
Board finds, as did the RO, that the examiner's opinion 
clearly reflects the severity of the veteran's symptoms as 
contemplated in the criteria for a 60 percent rating for this 
period; however, neither his opinion nor any evidence of 
record has described the veteran's symptoms to be "near-
constant debilitating" as is required for the next higher 
rating of 100 percent. 

For these reasons, the Board finds that no more than an 
initial 60 percent rating is appropriate for the period prior 
to March 1, 2004.  

B.  Rating in excess of 20 percent from March 1, 2004

For the time period from March 1, 2004, the Board finds that 
the veteran has been properly rated as 20 percent disabled 
for his service connected hepatitis C. 

In this regard, the medical evidence shows that the veteran's 
earlier symptoms, which had already begun to decrease in 
severity prior to the end of treatment in December 2003, 
continued to decrease and/or disappear completely such that 
by March 2004 the veteran was feeling much better, so much in 
fact that he stated that he was anxious to go on a cruise.  
Significantly, moreover, since March 1, 2004, the veteran's 
hepatitis C has been found to be in remission and at most 
manifested by ongoing fatigue and myalgia..

The Board has no reason to doubt the October 2006 VA 
examiner's finding that there is daily fatigue and myalgia, 
which symptoms meet the criteria for a 20 percent rating.  
However, the veteran also reported fatigue during an August 
2006 VA mental disorder examination, which was attributed at 
that time to his depression.  It is important for the Board 
to point out that in considering the August 2006 VA 
examination report, the RO granted service connection and 
assigned a separate 30 percent disability rating for 
depression secondary to service-connected hepatitis C.  Thus, 
any symptoms attributable specifically to the veteran's 
depression resulting from hepatitis C may not be considered 
in the present claim for an increased rating.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) and Brady v. Brown, 4 
Vet. App. 203, 206 (1993), citing 38 C.F.R. § 4.14 (2006).  

The evidence fails to show anorexia with minor weight loss as 
the medical records reflect that one month prior to March 
2004, the veteran began to steadily regain the weight he had 
previously lost while undergoing hepatitis C treatment.  In 
addition, during the September 2005 Board hearing, the 
veteran indicated that he was deliberately trying to lose the 
weight he had regained.  Thus, any evidence of dietary 
restrictions are those that are self-imposed by the veteran 
in his attempts to lose weight, and not due to his service-
connected Hepatitis C.  There also are no findings of 
hepatomegaly or periods of incapacitation, and the veteran 
has not claimed such symptomatology during this period. 

The Board notes that during the hearing, the veteran also 
indicated that he had occasional abdominal pain; however, 
during the October 2006 VA examination he had no current 
complaints of right upper quadrant pain and there was no 
objective finding of pain.  Therefore, considering the entire 
evidence of record since March 1, 2004, the veteran's 
hepatitis C is not manifested by symptoms that more closely 
approximate the rating criteria for a 40 percent disability 
rating. 

The Board further observes that since the criteria for a 40 
percent rating under Diagnostic Code 7354 are not met, the 
more stringent criteria for even higher ratings, such as 
substantial weight loss and near-constant debilitating 
symptoms, are obviously also not met since March 1, 2004. 

The Board also finds that there is no basis for assignment of 
a higher rating under any other potentially applicable 
diagnostic codes.  In this regard, there is no evidence of 
chronic liver disease, hiatal hernias, pancreatitis, or a 
liver transplant.  See 38 C.F.R. § 4.114, Diagnostic Codes 
7345, 7346, 7347, 7351 (2006). 

Accordingly, the veteran's hepatitis C does not warrant more 
than the assigned 20 percent rating since March 1, 2004.

C.  Conclusion

The above decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the  
schedular criteria are inadequate to evaluate the veteran's 
hepatitis C so as to warrant assignment of an increased  
rating on an extra-schedular basis.  The Board acknowledges 
the veteran's assertions that his ability to work was 
severely limited during his period of treatment for hepatitis 
C.  Initially, the Board notes that to the extent that daily 
fatigue, malaise, and anorexia with substantial weight loss 
and incapacitating episodes having a total of at least six 
weeks during the past twelve month period would normally 
interfere with employment, such interference is contemplated 
in the rating criteria of  Diagnostic Code 7354.  

As to evidence suggesting that the veteran might have 
resigned from his  employment partially due to symptoms from 
his service-connected hepatitis C, the Board points out that 
during his August 2006 VA examination, the veteran stated 
that his service-connected depression and non service-
connected back disability were the major conditions affecting 
his current unemployment status. There is no evidence that 
the veteran's hepatitis C symptoms alone prevent him from 
employment, beyond the limitations contemplated by the 
schedular rating system, particularly in light of the fact 
that there is no evidence of any hospitalizations or 
inpatient treatment for his hepatitis C.  Therefore, he is 
not prevented from working due predominantly to his hepatitis 
C disability.  In light of these factors, and in the absence 
of any additional evidence showing that the veteran's 
disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations), necessitated frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R  § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9  Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96  (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under these circumstances, the Board finds the record 
presents no basis for assignment of more than an initial 60 
percent rating for hepatitis C, for the period prior to March 
1, 2004, and no more than a 20 percent rating for hepatitis C 
since March 1, 2004.  As such, there is no basis for 
additional staged ratings, pursuant to Fenderson, and higher 
ratings during each period under consideration must be  
denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against a higher rating 
during each period, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §  
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating in excess of 60 percent for hepatitis C for 
the period prior to March 1, 2004, is denied.

A rating in excess of 20 percent for hepatitis C for the 
period from March 1, 2004, is denied.


____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


